                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                         NO. 7:19-CV-29-FL


 CHRISTOPHER T. MANGUM,                           )
 individually and d/b/a/ Wrightsville Beach       )
 Jet Ski Rentals, WRIGHTSVILLE                    )
 BEACH JET SKI RENTALS, INC.,                     )
 MITCHELL CARSON SEITTER,                         )
 individually and d/b/a Carolina Coast            )
 Watersports, LLC, and CAROLINA                   )
 COAST WATERSPORTS, LLC,                          )
                                                  )
                      Plaintiffs,                 )                        ORDER
                                                  )
       v.                                         )
                                                  )
 TOWN OF WRIGHTSVILLE BEACH, a                    )
 North Carolina Corporation and Body              )
 Politic, TIMOTHY OWENS, individually             )
 and in his official capacity as Town             )
 Manager, and JOHN WESSELL,                       )
 individually and in his official capacity as     )
 Town Attorney,                                   )
                                                  )
                      Defendants.                 )



       This matter is before the court on plaintiffs’ ex parte motion for temporary restraining order.

(DE 19). For the reasons that follow, plaintiffs’ motion is denied.

                                    STATEMENT OF THE CASE

       Plaintiffs, who are in the jet ski rental business, initiated this action February 16, 2019, filing

complaint pursuant to 42 U.S.C. § 1983 seeking declaratory judgment, preliminary and permanent

injunction, and damages, asserting as follows:

       This action challenges the constitutional authority of the Town of Wrightsville Beach
       to demand a $500.00 non-refundable “appeal fee” from persons requesting appeals
         of adverse zoning decisions; the Town’s authority to enforce zoning ordinances at
         the N.C. Wildlife Public Boating Access Area, the adjacent [North Carolina
         Department of Transportation] drawbridge right-of-way, and the public trust waters
         of the adjoining Intracoastal Waterway; and further challenges the lawfulness and
         constitutionality of the Defendants’ enforcement of Town ordinances against
         Plaintiffs for alleged zoning violations arising out of the use and enjoyment of those
         public lands and waters by Plaintiffs and customers of their jet ski rental businesses.

(Compl. (DE 1) ¶ 1). More specifically, plaintiffs bring 18 claims against defendant Town of

Wrightsville Beach (“Town”), defendant Timothy Owens (“Owens”), the Town manager, and

defendant John Wessell (“Wessell”), the Town attorney, based on the above allegations, ranging

from claims for violation of plaintiffs’ federal constitutional right to freedom of speech, to North

Carolina-based claims for civil conspiracy and defamation.

         On July 17, 2019, plaintiffs filed ex parte motion for temporary restraining order, arguing

in part that following any “notice of this filing, Defendants will undertake efforts to enforce the

criminal contempt remedies awarded by the Superior Court in the August 2018 Contempt Order and

seek Plaintiff MANGUM’s incarceration for to his failure to satisfy the purge conditions which

require payment of punitive damages and attorney’s fees to the Town” and that “deprivation of a

constitutional right, even if only briefly, constitutes irreparable harm.” (DE 20 at 18).1

                                       STATEMENT OF THE FACTS

         The facts alleged by plaintiffs as relevant to the resolution of the instant motion may be

summarized as follows.

         Plaintiff Mangum operated a jet ski rental business for over 17 years, many of those years


         1
                   Although plaintiffs have sought relief from the court through the instant ex parte motion for temporary
restraining order, the court notes plaintiff has failed to otherwise meaningfully participate in this case since filing of
complaint, filing no opposition to defendant Owen’s first motion to dismiss, which the court has granted, filing no
opposition to defendant Wessell’s motion to dismiss, which the court will address under separate order, and failing to
participate in conference or submit report and plan, as directed by Federal Rule of Civil Procedure 26 and the court’s
initial order regarding planning and scheduling issued June 18, 2019.

                                                            2
alongside other jet ski rental businesses, all of which utilized the boat ramp at the state-owned public

boating access area on Wrightsville Beach as a location to launch rented jet skis into the public

waterway. (Compl. (DE 1) ¶ 25). In or around July 2015, defendant Town began issuing plaintiff

Mangum citations with $50.00 civil penalties for alleged zoning violations whenever he or his jet

skis were seen in or around the N.C. Wildlife Commission Public Boating Access Area, the adjacent

N.C. D.O.T. drawbridge right-of-way, and the adjoining Atlantic Intracoastal Waterway. (Id. ¶ 47).

Plaintiffs allege the citations were inconsistent as to which town ordinance gave rise to the violation,

did not give proper notice as required by state law, and specifically did not give notice of defendant

Town’s policy requiring payment of a nonrefundable $500.00 zoning appeal fee. (Id. ¶¶ 51-53, 55).

        Plaintiff Mangum alleges he refused to pay $500.00 to appeal a $50.00 civil penalty and

continued his attempts to appeal each violation by following the procedures set forth on the citations

provided to him, which appeals were rejected. (DE 20 at 4 (citing Compl. (DE 1) ¶ 54)). Plaintiffs

allege that after initially informing plaintiff Mangum the civil penalties were to be sent for collection

under the state debt-setoff procedures, defendant Town filed a lawsuit against him and his company

in the General Court of Justice, Superior Court Division, of the County of New Hanover (“state

court”) to recover the civil penalties and enjoin his use of the aforementioned areas. (Compl. (DE

1) ¶¶ 71, 73-82).

        Thereafter, plaintiff Mangum and defendant Town entered into a consent judgement wherein

plaintiff Mangum was enjoined from “operating a business involving the rental of jet skis in the

Town of Wrightsville Beach or in the Town’s extraterritorial jurisdiction.” (Id. ¶ 74). Plaintiff

Mangum then leased his equipment to plaintiff Seitter and his company and appeared at the “public

boating access area . . . to ensure SEITTER safely and properly” operated the equipment. (Id. ¶¶

90-91). Plaintiffs allege that plaintiff Mangum was not in violation of the consent judgement;

however, defendant Town filed motion to hold plaintiff Mangum in civil contempt of court on July

                                                   3
26, 2018. (Id. ¶¶ 83-106).

         On September 10, 2018, order of contempt was entered by the state court, concluding that

plaintiff Mangum had violated the consent judgment, and ordering plaintiff to pay, by October 10,

2018, $3,580.00 in attorneys fees and for the violation. (See DE 1-12 at 4-5).

                                                   DISCUSSION

         Under Rule 65(b), a court may issue a temporary restraining order “without written or oral

notice to the adverse party or its attorney only if: (A) specific facts in an affidavit or a verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition; and (B) the movant’s attorney certifies

in writing any efforts made to give notice and the reasons why it should not be required.” Fed. R.

Civ. P. 65(b)(1).

         The court may grant a temporary restraining order if the moving party establishes four

requirements: (1) likelihood of success on the merits; (2) likelihood of irreparable harm in the

absence of preliminary relief; (3) that the balance of equities tips in plaintiff's favor; and (4) that an

injunction is in the public interest. Real Truth About Obama, Inc. v. Federal Election Comm’n, 575

F.3d 342, 346 (4th Cir .2009), vacated on other grounds 130 S.Ct. 2371 (2010), reinstated in relevant

part on remand. 607 F.3d 355 (4th Cir.2010) (per curiam). All four requirements must be satisfied.

Id.2 “[A] clear showing” of likelihood of success on the merits and irreparable harm is required in

addition to satisfying the other factors before a preliminary injunction can be entered. Id. 346-47.

         Upon careful consideration of the issues raised, plaintiffs have failed to satisfy the

requirements for a temporary restraining order. Among other things, plaintiffs have failed to show

         2
                    Plaintiffs “move the Court for entry of an ex parte temporary restraining order and, pending a hearing
on the merits, for a preliminary injunction.” (DE 19 at 1). The court may issue a preliminary injunction “only on notice
to the adverse party.” Fed. R. Civ. P. 65(a). Thus, the court addresses only plaintiffs’ ex parte motion seeking temporary
restraining order and does not at this time address any motion for preliminary injunction that may be filed by plaintiffs
with notice and opportunity for opposition from defendants.

                                                            4
that the threatened harm is sufficiently immediate so as to warrant the extraordinary remedy of a

temporary restraining order.

         First, plaintiffs argue that defendants may attempt to enforce the criminal contempt order

which required plaintiff Magnum to pay $3,580.00 by October 10, 2018. Plaintiffs inform the court

inconclusively as follows:

         Counsel for Plaintiffs emailed the Town’s counsel on March 29, 2019 to ask if the
         Defendants would suspend enforcement of the [relevant town ordinances] and the
         state-court judgments against Plaintiffs until this Court rules on the merits of
         Plaintiffs’ action, or at least until a preliminary injunction request can be decided, but
         after Defendants’ counsel initially acknowledged that “the town had not taken any
         active steps to presently pursue enforcement,” a follow-up email clarifying the
         request received no response.

(DE 19 at 4).

         In Hughes Network Systems, Inc. v. InterDigital Communications Corp., 17 F.3d 691,

693-94 (4th Cir. 1994), the United States Court of Appeals for the Fourth Circuit observed that a

preliminary injunction is not normally available where the harm at issue can be remedied by money

damages. However, “[e]ven if a loss can be compensated by money damages . . . , extraordinary

circumstances may give rise to the irreparable harm required for a preliminary injunction.” Id. at

694. But such “extraordinary circumstances” are designed to be rarely invocable exceptions. Id.

The Fourth Circuit explained that such circumstances may exist where, for example, “the moving

party’s business cannot survive absent a preliminary injunction or where damages may be

unobtainable from the defendant because he may become insolvent before a final judgment can be

entered and collected.” Id. (citation omitted). There has been no showing that such may occur in

this instance.3

         3
                   Although plaintiffs raise the specter that defendants may seek plaintiff Mangum’s incarceration for
his failure to purge his contempt, courts have the inherent power to coerce compliance with their orders in part because
“the contemnor is able to purge the contempt and obtain his release by committing an affirmative act, and thus carries
the keys of his prison in his own pocket.” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 828
(1994) (citation omitted).

                                                           5
         Plaintiffs additionally argue that “deprivation of a constitutional right, even if only briefly,

constitutes irreparable harm.” (DE 20 at 18). Plaintiffs argue that have suffered harm because

defendants have acted outside their authority, have enforced unconstitutional ordinances, have

targeted plaintiffs, and have not allowing meaningful appeal as required by law, as well as through

the state court judgments and orders arising therefrom, in the following ways:

         in the form of deprivations of their constitutional rights under the Equal Protection
         and Due Process Clauses of the Fourteenth Amendment and under the North
         Carolina State Constitution, including the rights to adequate notice and a meaningful
         opportunity to be heard prior to any deprivation of property or liberty, to engage in
         the occupation of their choice and to enjoy the fruits of their own labor, to freely
         associate, to engage in free speech, and to challenge the legitimacy of Defendants’
         authority. Plaintiffs have also suffered injury in the form of harm to their personal
         and professional reputations, loss of customers and market presence, and loss of
         income that has driven them to deplete their savings while exhausting substantial
         funds and resources to defend against the Town’s actions.

(Id. at 20).

         Although plaintiffs are correct that loss of constitutional rights may constitute irreparable

harm, see, e.g., Newsom v. Albemarle Cty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003), merely

asserting a constitutional claim is insufficient to automatically trigger a finding of irreparable harm.

The Fourth Circuit has held that within the context of constitutional violations, “a plaintiff’s claimed

irreparable harm is ‘inseparably linked’ to the likelihood of success on the merits . . . .” WV Ass’n

of Club Owners & Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir.2009).

         Here, plaintiffs have failed to make the requisite “clear showing” of likelihood of success

on the merits.4 Additionally, even if this court found a likelihood of success on the merits, it is


         4
                    Plaintiffs argue they are likely to succeed on the merits in that they have shown 1) the zoning appeal
fee is unconstitutional, 2) plaintiffs’ constitutional right to equal protection has been violated, 3) defendants have acted
beyond the scope of the relevant town ordinances’ jurisdiction; 4) defendants lack the authority to charge an appeal fee;
5) defendant Town failed to comply with the state zoning law’s mandatory notice and hearing requirements; and 6) the
Rooker-Feldman doctrine does not apply to plaintiffs’ claims. (See DE 20 at 8-18). At the base, plaintiffs’ arguments
concern the zoning appeal fee. While the court does not foreclose the possibility of the unconstitutionality of the zoning
appeal fee, the selective application of that fee, and the appeal process of that fee, or lack thereof, the record before the
court at this time does not support the conclusion plaintiffs have made a clear showing of likelihood of success on the

                                                             6
unclear whether plaintiffs could establish irreparable harm if denied the relief requested. There are

no exigent circumstances; there has been no recent change in law; there are no deteriorating

conditions.5 The facts alleged in complaint concluded in the Fall of 2018, complaint was filed

February 16, 2019, and plaintiffs’ instant motion was not filed until July 17, 2019. Such a lack of

urgency undermines plaintiffs’ claim as to irreparable harm.6

                                                      CONCLUSION

          For the foregoing reasons, the court DENIES plaintiffs’ motion for temporary restraining

order. (DE 19).

          SO ORDERED, this the 8th day of August, 2019.




                                                            _____________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge




merits. Related, plaintiffs’ have not cited a single case addressing the constitutionality of fees, under any circumstances,
levied by a municipal, state, or federal authority, save as found in Lanvale Properties, LLC v. Cty. of Cabarrus, 366 N.C.
142, 143 (2012), which concerned the adoption of an ordinance that conditional approval of new residential construction
projects on developers paying a fee to subsidize new school construction to prevent overcrowding, a situation unlike the
instant case.
          5
                  Plaintiffs’ citation to Wooley v. Maynard, 430 U.S. 705, 712 (1977) is inapposite where plaintiffs in
this case have not made a showing there is a “threat of repeated prosecutions in the future” or that the “effect of such
a continuing threat on their ability to perform the ordinary tasks of daily life . . . is sufficient to justify injunctive relief.”
          6
                  Additionally, the court denies plaintiffs’ request the court to issue “an expedited Order to Show Cause
ordering Defendants’ appearance on the first available date of the Court’s calendar so that the Court may combine the
preliminary injunction hearing and the hearing on the merits.” (DE 20 at 3).

                                                                7
